Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2388 Filed 03/08/21 Page 1 of 32




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 MICHIGAN IMMIGRANT RIGHTS
 CENTER, et al.,

         Plaintiffs,                                             Case No. 16-14192

 vs.                                                            HON. MARK A. GOLDSMITH

 DEPARTMENT OF HOMELAND
 SECURITY, et al.,

       Defendants.
 _______________________________/

                                OPINION & ORDER
                 GRANTING IN PART PLAINTIFFS’ JOINT PETITION FOR
                        ATTORNEY FEES AND COSTS (Dkt. 89)

         Plaintiffs Michigan Immigrant Rights Center, Dr. Geoffrey Alan Boyce, Dr. Elizabeth

 Oglesby, and American Civil Liberties Union of Michigan, initiated this action under the Freedom

 of Information Act (FOIA), 5 U.S.C. § 552, after Defendants United States Department of

 Homeland Security (DHS) and United States Customs and Border Protection (CBP) failed to

 timely or adequately respond to Plaintiffs’ FOIA request seeking the production of documents.

 Through the course of the litigation, however, Defendants ultimately produced the records sought.

 Plaintiffs now seek an award of attorney fees incurred in litigating the case (Dkt. 89).1 Defendants

 oppose the petition, disputing Plaintiffs’ eligibility to recover fees and challenging the billing rates

 and hours sought.




 1
   This matter has been fully briefed. Because oral argument will not assist in the decisional
 process, the motion will be decided based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2);
 Fed. R. Civ. P. 78(b).
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2389 Filed 03/08/21 Page 2 of 32




        In this opinion, the Court first addresses Plaintiffs’ eligibility for fees, examining whether

 Plaintiffs substantially prevailed in the litigation and whether the equitable factors favor awarding

 attorney fees. Because the litigation was the catalyst for Defendants’ production of documents

 and resulted in a number of court orders and enforceable stipulated orders affording Plaintiffs the

 relief sought, the Court concludes that Plaintiffs substantially prevailed. And because the action

 conferred a public benefit, was not initiated in furtherance of a commercial interest, and

 demonstrated that Defendants had no reasonable basis for withholding the documents, the

 equitable factors favor an award of fees.

        Next, the Court evaluates the reasonableness of the fee award sought. In ensuring the fee

 award is reasonable, the Court compares the billing rates sought to the prevailing market rates in

 Michigan, based on the attorneys’ levels of experience. Additionally, the Court examines the

 attorneys’ billing entries in light of Defendants’ challenges to the hours recorded. Because the

 Court modifies the applicable billing rates and finds that certain hours must be excluded, the parties

 are to submit a proposed order setting forth an updated calculation of Plaintiffs’ recoverable

 attorney fees and costs, consistent with the determinations in this opinion. For these reasons and

 the reasons articulated below, the Court grants Plaintiffs’ fee petition in substantial part.

                                     I.   BACKGROUND

        To investigate whether CBP was acting beyond the scope of its statutory authority in

 conducting warrantless searches and seizures near international borders, Plaintiffs submitted a

 FOIA request on May 21, 2015, seeking Defendants’ production of documents relating to their

 policies and practices in performing searches and seizures in Michigan. 5/21/15 FOIA Request,




                                                   2
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2390 Filed 03/08/21 Page 3 of 32




 Ex. A to Am. Compl. (Dkt. 22-2).2 Plaintiffs received no meaningful response or production of

 documents over the course of eight months until, on January 16, 2016, Defendants produced some

 Category A documents. See 1/12/16 Initial Response Letter, Ex. I to Am. Compl. (Dkt. 22-10).

 At that time, Defendants sought to narrow the Category B request and deferred responding to the

 other document requests. Id. Plaintiffs received no further document productions over the

 following 14 months.

         On November 30, 2016, some 18 months after submitting the FOIA request, Plaintiffs

 initiated the present action seeking an injunction requiring Defendants to disclose the requested

 records. Am. Compl. ¶¶ 77-79, 85 (Dkt. 22). In March 2017, shortly after the complaint was filed,

 Defendants began producing a limited number of additional documents. Joint Discovery Plan at

 3-5 (Dkt. 21). After the 21-month delay in production, however, the information provided was

 stale, causing Plaintiffs to file a second FOIA request seeking the same categories of documents

 for a more recent timeframe. 5/10/17 FOIA Request, Ex. Q to Am. Compl. (Dkt. 22-18). Plaintiffs

 subsequently amended their complaint to incorporate this second FOIA request. See Am. Compl.

 ¶ 13.

         Throughout the nearly 40-month duration of this litigation, the parties were largely able to

 negotiate Defendants’ production of the documents, with the exception of two significant disputes.

 First, in early 2018, the parties filed cross-motions for partial summary judgment, in which they

 disputed whether Defendants’ redaction of geographic information from its productions was




 2
  Plaintiffs sought four categories of documents, referred to as Category A, B, C, and D documents.
 Category A sought daily apprehension logs. Category B sought records relating to individual stops
 and detentions. Category C sought records related to interior enforcement. And Category D sought
 records concerning complaints received by DHS against CBP, including complaints alleging
 misconduct with respect to apprehension, arrest and seizure, detention, racial profiling, and
 collaborations with state and local law enforcement. 5/21/15 FOIA Request.
                                                  3
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2391 Filed 03/08/21 Page 4 of 32




 proper under FOIA Exemption 7(E), which is applicable to certain law enforcement techniques

 and procedures. Defs. Mot. for Summ. J. (Dkt. 28); Pls. Mot. for Partial Summ. J. (Dkt. 32). The

 Court held oral argument on the matter on August 8, 2018 and ordered supplemental briefing.

 However, the parties stipulated on September 7, 2018 that they had resolved this dispute and

 arrived at an agreement whereby Defendants would produce a reduced number of documents with

 unredacted geographic information.     See 9/7/18 Stipulated Order (Dkt. 41).      Additionally,

 Defendants agreed to produce all of the remaining categories of documents responsive to both

 FOIA requests. Id.

        The second major dispute occurred in September 2018, when the parties disagreed

 regarding the timeline for Defendants to produce the remaining Category C and D documents. See

 9/28/18 Joint Prod. Schedule Status Report (Dkt. 46). Plaintiffs proposed a schedule whereby

 production would take place over the course of nine months, while Defendants sought to produce

 documents over the course of 27 months. 11/26/18 Order (Dkt. 52). The Court ultimately ordered

 a rolling production of the remaining documents over the course of approximately 11 months. Id.

 On March 25, 2019, the Court issued a revised production schedule requiring a final production to

 be made no later than December 11, 2019. 3/25/19 Order (Dkt. 60).

        While Defendants made the rolling productions as ordered by the Court, the parties were

 able to resolve all remaining disputes regarding redactions, as memorialized in a series of

 stipulated orders. See 6/26/19 Stipulated Order (Dkt. 69); 10/29/19 Stipulated Order (Dkt. 72);

 3/23/20 Stipulated Order (Dkt. 86). Following what was supposed to be the final production on

 December 11, 2019, Defendants became aware that approximately 9,200 pages of documents

 remained unreviewed and unproduced as a result of an administrative error. 1/2/20 Order (Dkt.

 76). The Court criticized Defendants for their extreme carelessness but granted an extension of



                                                4
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2392 Filed 03/08/21 Page 5 of 32




 the production schedule, ordering that Defendants make their final production no later than

 February 14, 2020. Id.

         Ultimately, Defendants met the extended final production deadline of February 14, 2020.

 See 3/23/20 Stipulated Order. Consequently, the Court entered an order on March 23, 2020,

 dismissing the action with prejudice but retaining jurisdiction to address any motion for attorney

 fees. Order of Dismissal (Dkt. 87). On June 24, 2020, Plaintiffs filed their present petition for

 attorney fees, in which they seek $410,405.20 in attorney fees and $1,168.65 in costs. Pls. Billing

 Records, Ex. A to Reply (Dkt. 91-1).

                                          II.   DISCUSSION

         Under FOIA, a court “may assess against the United States reasonable attorney fees and

 other litigation costs reasonably incurred in any [FOIA] case . . . in which the complainant has

 substantially prevailed.” 5 U.S.C. § 552(a)(4)(E). Courts determining whether to award attorney

 fees apply a two-part test evaluating whether (i) the plaintiff substantially prevailed such that he is

 eligible for an award and (ii) the plaintiff is entitled to an award based upon a balancing of equitable

 considerations. GMRI, Inc. v. Equal Emp’t Opportunity Comm’n, 149 F.3d 449, 451 (6th Cir.

 1998). The Court first examines Plaintiffs’ eligibility to recover fees under this two-part test.

 Concluding that Plaintiffs are entitled to recover their fees, the Court then examines the

 reasonableness of those fees—specifically, the reasonableness of the hourly rates and the number

 of hours claimed.

         A. Eligibility for Fees

                 1. Plaintiffs Substantially Prevailed

         A plaintiff substantially prevails in a FOIA action if relief is obtained through either (i) “a

 judicial order, or an enforceable written agreement or consent decree” or (ii) “a voluntary or



                                                    5
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2393 Filed 03/08/21 Page 6 of 32




 unilateral change in position by the agency, if the complainant’s claim is not insubstantial.” 5

 U.S.C. § 552(a)(4)(E). That is, even if a plaintiff does not obtain a court order compelling the

 production of documents, “it still will have substantially prevailed if it demonstrates that the

 prosecution of the lawsuit was reasonably necessary to obtain requested information, and that the

 existence of the lawsuit had a causative effect upon the release of that information.” GMRI, 149

 F.3d at 451-452.

           Plaintiffs have substantially prevailed in the litigation under both theories. The chain of

 events illustrates that the present action was the catalyst for Defendants’ production of documents,

 given that Defendants did not begin production in earnest until Plaintiffs filed suit. Before

 Plaintiffs filed suit, Defendants made only one partial production on January 12, 2016—eight

 months after Plaintiff made their first FOIA request on May 21, 2015. See 1/12/16 Initial Response

 Letter. This production included only one code sheet and three spreadsheets spanning 4,624 pages,

 see id., when the full production of the Category C and D documents alone encompassed

 approximately 7,600 documents spanning over 33,000 pages, see 11/26/18 Order at 2. The letter

 also deferred responding to the Category C and D document requests and sought to narrow the

 Category B document request by producing only one in every ten records. 1/12/16 Initial Response

 Letter.

           With Defendants failing to make any additional productions or otherwise respond to the

 pending FOIA requests over the following ten months, Plaintiffs filed suit on November 30, 2016.

 Even after Plaintiffs filed suit, Defendants’ productions were, at best, lackadaisical. From March

 2017 through May 2017—14 months after the first production and nearly two years after the first

 FOIA request was made—Defendants produced a limited number of documents, including a

 representative sample of 100 Category B documents, 571 pages of Category C documents, and



                                                    6
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2394 Filed 03/08/21 Page 7 of 32




 753 pages of Category D documents responsive to the first FOIA request. Joint Discovery Plan at

 3-5. And in July 2017, Defendants partially responded to the second FOIA request by producing

 the Category A documents, 8/4/17 Joint Disc. Plan at 3 (Dkt. 23)—a production Defendants

 maintain amounted to 5,648 pages, Resp. to Interim Mot. for Fees at 2-3 (Dkt. 64). However,

 Defendants produced no further documents, let alone in any systematic fashion, until the Court

 entered the order setting an accelerated production schedule on November 26, 2018, over a year

 later.

          Given the protracted amount of time that passed without receiving a satisfactory response

 from Defendants, filing suit was reasonably necessary for Plaintiffs to obtain the documents

 requested. See, e.g., DixieFuel Co. v. Callahan, 136 F. Supp. 2d 659, 663-664 (E.D. Ky. 2001)

 (finding that filing a lawsuit eight months after submitting a FOIA request was reasonably

 necessary because agency inaction and claims of delays gave the plaintiff no reasonable assurance

 that the request would be answered); Ettlinger v. Fed. Bureau of Investigation, 596 F. Supp. 867,

 879 (D. Mass. 1984) (finding that a lawsuit was necessary where the initial FOIA request went

 unanswered for more than 18 months except for an agency letter informing the plaintiff of

 processing delays).    Additionally, the fact that Defendants produced a minimal number of

 documents before Plaintiffs filed suit does not undermine a finding that the lawsuit was the catalyst

 for later productions. See, e.g., Miller v. U.S. Dep’t of State, 779 F.2d 1378, 1381-1382, 1389

 (8th Cir. 1985) (finding that a lawsuit served as the catalyst for the Government’s production of

 hundreds of responsive documents where it produced only seven responsive documents before the

 plaintiff filed suit); Am. Immigration Council v. U.S. Dep’t of Homeland Sec., 82 F. Supp. 3d 396,

 404 (D.D.C. 2015) (finding that a lawsuit served as a catalyst for the Government’s production of

 156 documents where it produced only two pages of responsive documents before litigation



                                                  7
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2395 Filed 03/08/21 Page 8 of 32




 commenced); Ellis v. United States, 941 F. Supp. 1068, 1077 (D. Utah 1996) (finding that where

 the Government’s production of 169 pages of responsive documents was reasonably construed as

 deficient, the lawsuit was necessary to obtain further productions). In light of these circumstances,

 Plaintiffs’ prosecution of the present litigation was reasonably necessary and had a causative effect

 upon Defendants’ release of the information sought in the two FOIA requests.

        Additionally, Plaintiff secured a number of court orders and enforceable stipulated orders

 requiring timely production and disclosure of information, the very relief sought in the complaint.

 Specifically, Plaintiffs obtained Defendants’ stipulation to produce the Category A documents

 responsive to the second FOIA request by July 25, 2017. Joint Discovery Plan at 9. The parties

 thereafter disputed Defendants’ redaction of geographic information from the Category A and B

 documents—with Defendants rejecting Plaintiff’s proposal to release a random, statistically

 representative sample of the geographic data. See Defs. Resp. to Mot. for Summ. J. at 18 (Dkt.

 34). But through motion practice and further negotiation with Defendants, Plaintiffs succeeded in

 obtaining a stipulated order under which Defendants agreed to produce every fifth Category B

 document with geographic information intact.3 9/7/18 Stipulated Order at 2-3. Additionally, the

 order required Defendants to produce the remaining Category C and D documents. Id. at 4.

        With respect to the production of the Category C and D documents, Plaintiffs prevailed in

 a significant dispute regarding the production pace. Whereas Defendants sought a production

 timeline of over two years, the Court entered an order requiring production of the remaining

 Category C and D documents at a substantially accelerated pace over the course of 11 months.

 11/26/18 Order. Similarly, when Defendants sought an extension of the production schedule to




 3
   Plaintiffs agreed to withdraw their challenge to Defendants’ redaction of the Category A
 documents. 9/7/18 Stipulated Order at 2.
                                                  8
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2396 Filed 03/08/21 Page 9 of 32




 February 28, 2020 due to its negligent oversight, the Court required that the final production be

 made no later than February 14, 2020. 1/2/20 Order at 3-4. Finally, Plaintiffs obtained stipulated

 orders in which Defendants agreed to un-redact certain information included within these

 productions, while Plaintiffs agreed not to challenge the redaction of other information. See

 10/29/19 Stipulated Order at 2-4; 3/23/20 Stipulated Order at 1-2.

        Courts have held that where, as here, parties reach a joint stipulated order requiring the

 defendant’s production of documents by a certain date, the plaintiff has substantially prevailed, as

 the order changes the legal relationship between the parties and because the plaintiff is “awarded

 some relief on the merits of his claim.” E.g., Davy v. Cent. Intelligence Agency, 456 F.3d 162,

 164-165 (D.C. Cir. 2006). Accordingly, Plaintiffs substantially prevailed in the litigation by

 obtaining the relief provided in the court orders and enforceable stipulated orders described above.4

        Conceding that Plaintiffs substantially prevailed in certain limited aspects of the litigation,

 Resp. at 14 n.1, 15 n.3, Defendants nevertheless argue that Plaintiffs’ eligibility for fees is limited

 to those few aspects in which they prevailed, id. at 12-15. That is, Defendants maintain that

 Plaintiffs are ineligible to recover attorney fees for particular pieces of the litigation in which they

 did not prevail—for example, for their motion for interim attorney fees or their motion for

 sanctions, both of which were denied. Id. at 15. However, this piecemeal approach to evaluating




 4
   As Defendants correctly argue, Plaintiffs cannot be found to have substantially prevailed based
 on orders requiring Defendants to produce Vaughn indices, Resp. at 13, which set forth
 information describing withheld documents and the basis for that withholding, see Vaughn v.
 Rosen, 484 F.2d 820, 827 (D.C. Cir. 1973). Caselaw is clear that a court order requiring the
 Government to produce a “Vaughn index, without more, does not constitute court-ordered relief
 for a plaintiff on the merits of its FOIA claim,” as it “does not change the legal relationship between
 the plaintiff and defendant.” Campaign for Responsible Transplantation v. Food & Drug Admin.,
 511 F.3d 187, 196 (D.C. Cir. 2007). However, the Court’s finding that Plaintiffs substantially
 prevailed is premised on orders unrelated to the production of Vaughn indices, including the order
 setting an accelerated production schedule.
                                                    9
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2397 Filed 03/08/21 Page 10 of 32




 eligibility “is not based in the statute, which clearly speaks about eligibility to receive attorneys’

 fees for cases, not particular pieces of work within a case.” Conservation Force v. Jewell, 160 F.

 Supp. 3d 194, 207 (D.D.C. 2016) (emphasis in original). Instead, the degree of a plaintiff’s success

 on a particular piece of work is relevant to the ultimate determination of whether the entire amount

 of fees claimed is reasonable. Id. at 208.

                2. The Equitable Factors Favor an Award of Fees

        In evaluating a plaintiff’s eligibility to recover attorney fees in connection with a FOIA

 action, courts consider the following three equitable factors: “[1] the benefit to the public deriving

 from the case; [2] the commercial benefit to the complainant and the nature of its interest in the

 records; and [3] whether the agency’s withholding [of the records] had a reasonable basis in law.”

 GMRI, 149 F.3d at 452 (internal quotation marks omitted). “No one factor is dispositive, although

 the court will not assess fees when the agency has demonstrated that it had a lawful right to

 withhold disclosure.” Davy, 550 F.3d at 1159.

        The first factor evaluates the public benefit and assesses “both the effect of the litigation

 for which fees are requested and the potential public value of the information sought.” Id. To

 have public value, the FOIA request must have “at least a modest probability of generating useful

 new information about a matter of public concern.” Morley v. Cent. Intelligence Agency, 810

 F.3d 841, 844 (D.C. Cir. 2016). For example, information has public value where it “add[s] to the

 fund of information that citizens may use in making vital political choices.” Cotton v. Heyman,

 63 F.3d 1115, 1120 (D.C. Cir. 1995).

        The information sought in Plaintiffs’ FOIA requests plainly serves the public benefit.

 Plaintiffs maintain that they sought the requested information to evaluate how CBP implements its

 authority, under 8 U.S.C. § 1357(a)(3) and 8 C.F.R. § 287.1(b), to conduct warrantless searches



                                                  10
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2398 Filed 03/08/21 Page 11 of 32




 and seizures within 100 air miles from international borders “to prevent the illegal entry of aliens

 into the United States.” Mot. at 2. According to Plaintiffs, they sought this information to

 encourage law enforcement transparency and to investigate whether CBP is acting beyond the

 scope of its authority by conducting warrantless searches throughout the entirety of Michigan, far

 from the Canadian border. Id. at 2, 14-15. Such inquiries that call into question the policies and

 practices of law enforcement agencies and that seek to hold these agencies accountable are

 considered an important public benefit. See, e.g., Playboy Enters., Inc. v. U.S. Customs Serv., 959

 F. Supp. 11, 16 (D.D.C. 1997). Document requests that promote governmental transparency fulfill

 the basic purpose of FOIA “to ensure an informed citizenry, vital to the functioning of a democratic

 society, needed to check against corruption and to hold the government accountable to the

 governed.” Nat’l Labor Relations Bd. v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978).

 Therefore, this factor weighs in favor of Plaintiffs.

        The second factor weighs against a plaintiff who seeks disclosure of information for a

 commercial benefit or personal motives and instead favors “non-profit organizations . . . which

 ‘aim to ferret out and make public worthwhile, previously unknown government information—

 precisely the activity that FOIA’s fees provision seeks to promote.’” Elec. Privacy Info. Ctr. v.

 U.S. Dep’t of Homeland Sec., 999 F. Supp. 2d 61, 69 (D.D.C. 2013) (quoting Davy, 550 F.3d at

 1160). It is undisputed here that Plaintiffs the Michigan Immigrant Rights Center and the ACLU

 of Michigan are both non-profit organizations committed to protecting civil liberties and civil

 rights. Mot. at 15. Likewise, Plaintiffs Dr. Boyce and Dr. Oglesby “are scholars who have

 analyzed the records obtained.” Id. Because none of the Plaintiffs has a commercial interest in

 the information requested, this factor weighs in favor of Plaintiffs.




                                                  11
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2399 Filed 03/08/21 Page 12 of 32




         The final factor of the analysis requires courts to consider “whether the agency’s opposition

 to disclosure had a reasonable basis in law,” or, conversely, whether the agency was “recalcitrant

 in its opposition to a valid claim or otherwise engaged in obdurate behavior.” Davy, 550 F.3d at

 1162 (internal quotation marks and citation omitted). The question posed here “is not whether [a

 plaintiff] has affirmatively shown that the agency was unreasonable, but rather whether the agency

 has shown that it had any colorable or reasonable basis for not disclosing the material until after

 [the plaintiff] filed suit.” Urban Air Initiative, Inc. v. Envtl. Prot. Agency, 442 F. Supp. 3d 301,

 319 (D.D.C. 2020) (internal quotation marks and citation omitted). If the agency’s basis for

 withholding the records is correct as a matter of law, this factor is dispositive; however, if the

 agency’s position is “founded on a colorable basis in law,” this factor “will be weighed along with

 other relevant considerations in the entitlement calculus.” Id. (internal quotation marks and

 citation omitted).

         Defendants offer no legal basis establishing that their failure to timely disclose documents

 had a reasonable basis in law. When they produced the Category A documents eight months after

 the first FOIA request was made, Defendants deferred their production of the Category C and D

 documents and agreed to produce only one of every ten Category B document. See 1/12/16 Initial

 Response Letter. But Defendants did not explain the basis for their deferrals and failed to make

 any further productions or otherwise respond to the FOIA request for another 14 months. It was

 not until Plaintiffs filed suit that Defendants began producing the remainder of the documents.

 “Failing to explain the basis for deferring its response . . . until after [the plaintiff] file[s] suit is

 exactly the kind of behavior the fee provision was enacted to combat.” Davy, 550 F.3d 1163

 (holding that an agency’s failure to respond to a FOIA request until after the plaintiff filed suit had

 no reasonable basis in law).



                                                    12
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2400 Filed 03/08/21 Page 13 of 32




        To the extent that Defendants’ failure to produce documents in a prompt manner is

 attributable to administrative backlogs and a lack of adequate staffing, these explanations are

 unavailing. Requiring that courts evaluate an agency’s rationale for withholding documents was

 intended to “incentiviz[e] the government to promptly turn over—before litigation is required—

 any documents that it ought not withhold.” Urban Air, 442 F. Supp. 3d at 319 (internal quotation

 marks and citation omitted). Accordingly, “administrative delay and FOIA backlog do not form a

 ‘reasonable basis in law’ for withholding documents, because ‘this purpose would not be served if

 it were reasonable for agencies to withhold documents for indeterminant periods of time because

 they have too many FOIA requests and too few FOIA staff members.’” Id. (quoting Reyes v. U.S.

 Nat’l Archives & Records Admin., 356 F. Supp. 3d 155, 167-168 (D.D.C. 2018)).

        Defendants contend that their actions had a reasonable basis in law, broadly asserting that

 “[t]he dearth of merits litigation in this case illustrates that Defendants’ legal positions have been

 reasonable, which mitigates Plaintiffs’ entitlement to fees.” Resp. at 16-17. Additionally, they

 argue that their withholding of geographic information, as advanced in the summary judgment

 briefing, was both reasonable and correct as a matter of law. Id. at 7-9, 17.

        Defendants are wrong on both counts. As argued by Plaintiffs, the dearth of merits

 litigation demonstrates only that the parties resolved their disputes through negotiation rather than

 through judicial intervention. Reply at 1-2 (Dkt. 91). This does not necessarily establish that

 Defendants had a reasonable basis for withholding documents. In fact, Defendants’ agreement to

 produce documents suggests the opposite—that they had no justifiable basis for withholding them.

 And although Defendants maintain that certain geographical information was properly withheld

 as protected from disclosure under FOIA Exemption 7(E), Plaintiffs vigorously disputed this issue,

 and the Court never ruled on the merits of the exemption. Even assuming that the exemption



                                                  13
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2401 Filed 03/08/21 Page 14 of 32




 applies, the protected geographic information represents only one isolated category of information,

 comprising an exceedingly small proportion of the overall production. Defendants have provided

 no justification for delaying their production of the thousands of other documents ultimately

 produced to Plaintiffs. See Campaign for Responsible Transplantation v. Food & Drug Admin.,

 511 F.3d 187, 243 (D.C. Cir. 2007) (noting that the agency “incorrectly focuses on the contested

 documents that it lawfully withheld under the appropriate FOIA exemptions and ignores the

 nonexempt documents that it delayed disclosing”). At no point have Defendants argued that other

 information disclosed was exempt from FOIA. Because Defendants have not established that the

 documents ultimately produced were exempt or that withholding was otherwise reasonable or

 correct as a matter of law, this factor weighs in favor of Plaintiffs.

        Because Plaintiffs have established that they substantially prevailed in the litigation, and

 because the equitable factors favor an award of attorney fees, the Court finds that Plaintiffs are

 entitled to an award of reasonable attorney fees.

        B. Reasonableness of the Attorney Fees

        Having determined that Plaintiffs are eligible to recover reasonable attorney fees incurred

 in connection with the litigation, the Court next evaluates the reasonableness of the fees claimed.

 Courts strive to fashion reasonable fee awards that are “adequately compensatory to attract

 competent counsel yet . . . avoid[] producing a windfall for lawyers.” Adcock-Ladd v. Sec’y of

 Treasury, 227 F.3d 343, 349 (6th Cir. 2000). “The most useful starting point for determining the

 amount of a reasonable fee is the number of hours reasonably expended on the litigation multiplied

 by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). Courts have

 discretion to adjust this “lodestar” calculation based on the particular facts of the case and the

 twelve factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-719 (5th



                                                   14
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2402 Filed 03/08/21 Page 15 of 32




 Cir. 1974). Adcock-Ladd, 227 F.3d at 349.5 However, the most significant factor guiding a court’s

 analysis of the reasonableness of fees claimed is “the significance of the overall relief obtained by

 the plaintiff in relation to the hours reasonably expended on the litigation.” Hensley, 461 U.S. at

 435. The party seeking an award of fees bears the burden of submitting sufficiently detailed

 evidence supporting the hours worked and the rates claimed. Id. at 433.

           In the present action, Plaintiffs seek an award of $410,405.20 in attorney fees and

 $1,168.65 in costs, representing a total of 1,075.62 hours of work performed by eight attorneys

 employed either by Dykema Gossett PLLC or by the ACLU of Michigan. See Pls. Billing Records.

 Defendants challenge both the hourly rates claimed by Plaintiffs’ attorneys and certain categories

 of billing entries. The Court addresses each of these matters in turn.

                  1. Hourly Rates

           In determining an appropriate fee award, courts generally consider “the hourly rates

 prevailing in the community for similar services by lawyers of reasonably comparable skill,

 experience, and reputation.” Fuhr v. Sch. Dist. of City of Hazel Park, 364 F.3d 753, 762 (6th Cir.

 2004) (citing Blum v. Stenson, 465 U.S. 886, 896 n.11 (1984)). A fee applicant bears the burden

 of producing “satisfactory evidence—in addition to the attorney’s own affidavits—that the



 5
     Courts consider the following twelve factors:

           (1) the time and labor required by a given case; (2) the novelty and difficulty of the
           questions presented; (3) the skill needed to perform the legal service properly; (4)
           the preclusion of employment by the attorney due to acceptance of the case; (5) the
           customary fee; (6) whether the fee is fixed or contingent; (7) time limitations
           imposed by the client or the circumstances; (8) the amount involved and the results
           obtained; (9) the experience, reputation, and ability of the attorneys; (10) the
           “undesirability” of the case; (11) the nature and length of the professional
           relationship with the client; and (12) awards in similar cases.

 Adcock-Ladd, 227 F.3d at 349 n.8 (quoting Reed v. Rhodes, 179 F.3d 453, 471-472 n.3 (6th Cir.
 1999)) (internal quotation marks omitted).
                                                     15
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2403 Filed 03/08/21 Page 16 of 32




 requested rates are in line with” the prevailing market rate. Blum, 465 U.S. at 896 n.11. Once the

 plaintiff has made its showing, the burden shifts to the defendant to rebut the requested rate with

 “equally specific countervailing evidence.” Covington v. District of Columbia, 57 F.3d 1101,

 1109-1110 (D.C. Cir. 1995).

        Here, the hourly rates sought by Plaintiffs are drawn from two sources: (i) the 2017 State

 Bar of Michigan’s Economics of Law Practice Summary Report (the “Michigan Bar Survey”), Ex.

 K to Mot. (Dkt. 89-12) and (ii) the National Law Journal’s 2019 Survey of Law Firm Economics

 (the “National Survey”), Ex. H to Mot., at 22-25 (Dkt. 89-9). As described in the affidavit of Heidi

 Naasko, Dykema’s pro bono and diversity counsel, Plaintiffs primarily compare their requested

 rates to the 95th percentile of billing rates reported in the Michigan Bar Survey, based on the

 attorneys’ years of experience, and to the median and upper quartile of billing rates reported in the

 National Survey for partners and associates in Michigan and the East North Central region. See

 Naasko Decl., Ex. D to Mot., ¶¶ 29-34 (Dkt. 89-5). The rates sought for the Dykema attorneys are

 either at or below their actual billing rates. See id. at ¶¶ 4-6. Plaintiffs seek comparable rates for

 the ACLU attorneys, based on their years of experience. Id.; Mot. at 22-24.

        Courts within this district frequently refer to the Michigan Bar Survey to establish the

 prevailing market rate for attorneys practicing in Michigan. See, e.g., Davis v. Detroit Downtown

 Dev. Auth., No. 17-cv-11742, 2018 WL 5800919, at *2 (E.D. Mich. Nov. 6, 2018); Meier v. Green,

 No. 07-CV-11410, 2007 WL 2909418, at *2 (E.D. Mich. Oct. 5, 2007). The Sixth Circuit has

 likewise approved of using the Michigan Bar Survey as a reliable indicator of prevailing market

 rates within Michigan. See, e.g., Wallace v. Oakwood Healthcare, Inc., 954 F.3d 879, 899 (6th

 Cir. 2020). Because counsel for Plaintiffs are Michigan attorneys practicing in Michigan, the




                                                  16
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2404 Filed 03/08/21 Page 17 of 32




 Michigan Bar Survey is the most appropriate authority by which to measure the prevailing rate in

 the relevant market.

        Additionally, it is most appropriate to consult the 95th percentile of billing rates in

 establishing the hourly rates prevailing in the community for lawyers with skill, experience, and

 reputation comparable to Plaintiffs’ counsel.         Plaintiffs have supplied ample evidence

 documenting the impressive accomplishments of their attorneys. See Naasko Decl. ¶¶ 10-27;

 Andrade Decl., Ex. B to Mot., ¶¶ 2-5 (Dkt. 89-3); Aukerman Decl., Ex. E to Mot., ¶¶ 2-19 (Dkt.

 89-6); Caballero Decl., Ex. F to Mot., ¶¶ 2-5 (Dkt. 89-7); Zhang Decl., Ex. G to Mot., ¶¶ 2-3 (Dkt.

 89-8). They have also supplied declarations from practicing attorneys uninvolved in the present

 litigation, who attested to the reasonableness of the rates requested for ACLU attorneys Aukerman,

 Caballero, and Zhang. DeWaard Decl, Ex. I to Mot., ¶¶ 3-6 (Dkt. 89-10); Turner Decl., Ex. J to

 Mot., ¶¶ 5-10 (Dkt. 89-11).

        Moreover, Plaintiffs’ counsel brought their skills to bear on a complex matter. They were

 compelled to review voluminous productions to ensure Defendants’ compliance with their FOIA

 obligations. Meeting with Defendants’ recalcitrance in producing documents, Plaintiffs’ attorneys

 were persistent in pushing for the disclosure of responsive documents, as described above.6

 Further, they extensively negotiated the disclosure of highly sensitive information pertaining to

 national security and border regulation.      Given the nature of this information, Defendants



 6
   Even before initiating suit, Plaintiffs diligently pursued the matter administratively. In light of
 Defendants’ lack of response, Plaintiffs sent a letter on November 19, 2015, appealing the failure
 to make a timely determination regarding the FOIA request. 11/19/2015 Letter, Ex. H to Am.
 Compl. (Dkt. 22-9). Additionally, Plaintiffs filed an administrative appeal in February 2016
 regarding the failure to produce the Category B, C, or D documents and challenging the application
 of three FOIA exemptions. 2/29/16 Appeal Letter, Ex. J to Am. Compl. (Dkt. 22-11). Defendants,
 however, closed those appeals, because the FOIA request was being processed. 5/9/16
 Administrative Closure, Ex. K. to Am. Compl. (Dkt. 22-12); 9/30/16 Appeal Denial, Ex. L to Am.
 Compl. (Dkt. 22-13).
                                                  17
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2405 Filed 03/08/21 Page 18 of 32




 vigorously opposed disclosing certain information, such as the geographical information in the

 Category A and B documents. Defendants specifically argued that this geographic information

 would reveal the location of law enforcement activities (e.g., locations of concentrated patrolling

 activities), which constitutes a technique or procedure protected from disclosure under FOIA

 exemption 7(E). Defs. Mot. for Summ J. at 16-19.

        When considering these attorneys’ experience, professionalism, and performance, as well

 as the complexity of the case in light of the scope and nature of the FOIA requests, a billing rate

 “near or at the top of the market for legal representation” is well justified. See B&G Mining, Inc.

 v. Director, Office of Workers’ Compensation Programs, 522 F.3d 657, 665 (6th Cir. 2008).

 Moreover, it is most appropriate to consult Table 4 of the Michigan Bar Survey, which lists hourly

 billing rates based on years in practice, given that an attorney’s level of experience is the factor

 most rationally related to a billing rate. See id. (“By looking . . . to the level of experience, an

 adjudicator could reasonably conclude that a more experienced attorney would command a higher

 market rate than a less seasoned one, ceteris paribus.”).

        Therefore, based on the 95th percentile of billing rates reflected in Table 4 of the Michigan

 Bar Survey, the appropriate billing rate for Samuel Damren, with 45 years of experience, is $510

 per hour. The appropriate billing rate for Dante Stella and Miriam Aukerman, with 21 years and

 20 years of experience, respectively, is $475 per hour. The appropriate billing rate for Corey

 Wheaton, with five years of experience, is $310 per hour.7 The appropriate billing rate for Nina

 Gavrilovic, Juan Caballero, and Monica Andrade each with three to four years of experience, is

 $325 per hour. Finally, the appropriate billing rate for Jessica Zhang, as a law student, is $105 per



 7
   Table 4 of the Michigan Bar Survey reports a billing rate of $325 per hour; however, Plaintiffs
 seek the lesser rate of $310 per hour for Wheaton. See Mot. at 20.

                                                  18
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2406 Filed 03/08/21 Page 19 of 32




 hour.8 With the exception of the rate for Zhang, these billing rates are reasonably close to the

 lower end of rates Dykema actually charges for work performed by similarly seasoned partners

 and associates in its Detroit office. See Naasko Decl. at ¶¶ 4-6.

        Defendants contend that referring to the 95th percentile of billing rates reported in the

 Michigan Bar Survey is unjustified, arguing instead that the median rates should apply given

 Plaintiffs’ limited success and the lack of complexity inherent in FOIA litigation. Resp. at 20-21.

 But as described above, the Court does not accept the premise that Plaintiffs’ success was

 “limited.” Further, awards at higher percentiles of billing rates are justified where, as here, counsel

 is experienced in a specialized area of law and has obtained favorable results. See Smith v.

 Lexisnexis Screening Solutions, Inc., No. 13-CV-10774, 2015 WL 9459724, at *4 (E.D. Mich.

 Dec. 28, 2015) (“Placing Plaintiff’s counsel slightly above the 75th percentile seems reasonable in

 light of counsel’s experience and the firm’s overall reputation and specialty in consumer law

 practice.”). Although there are no recent FOIA fee awards in this district for comparison, the rates

 awarded here are well below rates awarded in FOIA actions other markets. See, e.g., New York

 Times Co. v. Cent. Intelligence Agency, 251 F. Supp. 3d 710, 715 (S.D.N.Y. 2017) (finding

 “$650/hour for a seasoned FOIA litigator with 14 years’ experience” to be reasonable); Citizens

 for Responsibility & Ethics in Washington v. U.S. Dep’t of Justice, 80 F. Supp. 3d 1, 5 (D.D.C.

 2015) (approving fees ranging from $600 to $655 per hour for “experienced, national experts in




 8
   For Zhang, Plaintiffs seek a rate of $150 per hour, the Michigan Bar Survey’s reported rate for
 the 25th percentile of attorneys with less than one year of experience. Mot. at 23-24. However,
 because Zhang is not yet a licensed attorney, a discounted rate of $105 per hour has been found to
 be appropriate for high quality work performed by law students within Michigan. See, e.g., Iswed
 v. Caruso, No. 1:08-cv-1118, 2013 WL 12093132, at *3 (W.D. Mich. Feb. 14, 2013); see also
 Tyson v. Sterling Rental, No. 13-cv-13490, 2015 WL 12819206, at *5 (E.D. Mich. Aug. 18, 2015),
 rev’d in part on other grounds, 659 F. App’x 346 (6th Cir. 2016) (awarding an hourly rate of $100
 for paralegal work).
                                                   19
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2407 Filed 03/08/21 Page 20 of 32




 FOIA litigation”); Sierra Club v. Envtl. Prot. Agency, 75 F. Supp. 3d 1125 (N.D. Cal. 2014)

 (awarding billing rates ranging from $350 to $650 per hour).

        Consequently, the Court finds that the rates set forth above represent reasonable reflections

 of the prevailing market rates in Michigan for attorneys of similar caliber, performing similar

 services.

                2. Billing Entries

        “The key requirement for an award of attorney fees is that [t]he documentation offered in

 support of the hours charged must be of sufficient detail and probative value to enable the court to

 determine with a high degree of certainty that such hours were actually and reasonably expended

 in the prosecution of the litigation.” United States ex rel. Lefan v. Gen. Elec. Co., 397 F. App’x

 144, 148-149 (6th Cir. 2010) (internal quotation marks omitted). While attorneys need not

 describe in great detail how each minute of time was expended, they should identify the general

 subject matter of their billing entries. Id. at 149. Additionally, courts determining whether hours

 were reasonable expended must “state with some particularity which of the claimed hours the court

 is rejecting, which it is accepting, and why.” Rembert v. A Plus Home Health Care Agency, Inc.,

 – F.3d – , 2021 WL 236602, at *3 (6th Cir. Jan. 25, 2021).

        For each attorney involved in the action, Plaintiffs have submitted detailed billing records

 describing, in tenth-of-an-hour increments, the work performed on specific dates. Pls. Billing

 Records. Additionally, Plaintiffs submit a declaration from Thomas Burke, an attorney with

 extensive experience in complex federal FOIA litigation, regarding the reasonableness of the hours

 spent by Plaintiffs’ counsel in achieving the results obtained. Burke Decl. ¶ 3 (Dkt. 89-4). Burke

 first explains that FOIA litigation is inherently time consuming due to the Government’s tendency

 to seek protracted production schedules and the need for plaintiffs’ counsel to negotiate with the



                                                 20
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2408 Filed 03/08/21 Page 21 of 32




 Government, review productions to assess whether further productions are necessary, and pursue

 undisclosed records. Id. at ¶¶ 10-11. Having reviewed the record in this case, as well as the billing

 records, Burke opined that Plaintiffs’ counsel appropriately staffed the litigation and that the

 “hours expended by Plaintiffs’ counsel were reasonable and necessary to obtain” the results

 achieved. Id. at ¶¶ 14-15, 17-21.

        Defendants, however, challenge a number of categories of billing entries, which are

 discussed in the following sections. See Defs. Edited Billing Records, Ex. 1 to Resp. (Dkt. 90-1).

                a. Rule 8(b) Motion (Blue) & Erroneous Hours (Orange)9

        Defendants object to an award of fees for approximately 15.7 hours incurred in connection

 with Plaintiffs’ motion to deem certain allegations admitted under Federal Rule of Civil Procedure

 8(b), a motion that was ultimately denied. Resp. at 15. Additionally, Defendants object to one

 billing entry of 1.8 hours relating to a Rule 37(b) motion. See Defs. Edited Billing Records.

 Plaintiffs, however, have stipulated that these billing entries were included in error and have

 removed them from their billing records. See Reply at 6-7; Pls. Billing Records. Accordingly,

 this issue is moot.

                b. Application for Interim Attorneys’ Fees (Yellow)

        Defendants maintain that because Plaintiffs’ petition for interim attorney fees was denied

 in full, Plaintiffs are not entitled to an award of fees incurred in connection with it. Resp. at 15.




 9
   With the exception of Corey Wheaton’s billing entries, Defendants have categorized their
 disputes by color-coding the individual billing entries under dispute. See Defs. Edited Billing
 Records. For example, disputed billing entries relating to Plaintiffs’ Rule 8(b) motion are
 highlighted in blue, while disputed billing entries that appear to have been included in error are
 highlighted in orange. Id. The Court has indicated the designated color for each category in each
 section heading.
                                                  21
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2409 Filed 03/08/21 Page 22 of 32




 In total, Defendants dispute billing entries totaling approximately 129 hours. See Defs. Edited

 Billing Records.

        Plaintiffs maintain that the hours incurred in preparing the interim fee petition are

 compensable because the work performed in preparing that petition was relevant to and used in

 the preparation of the present petition. Reply at 6. For example, the attorney declarations

 submitted as exhibits to the present petition were initially obtained for the interim fee petition.

 Mot. at 20 n.6. The Court’s review of the interim fee petition demonstrates a high degree of

 overlap with the current petition. Compare Interim Fee Petition (Dkt. 62) with Mot. Further,

 billing entries related to the current petition indicate that Plaintiffs’ counsel made updates to the

 interim fee petition, rather than starting from scratch. See Pls. Billing Records. Additionally,

 although the petition for an award of interim attorney fees was denied, it was not without merit.

 Relying on many of the same arguments raised in the interim fee petition, Plaintiffs have ultimately

 succeeded in obtaining a fee award in connection with their present motion. Accordingly, the work

 performed in connection with the petition for an award of interim attorney fees is compensable.

                c. Motion for Sanctions (Red)

        Defendants maintain that Plaintiffs are not entitled to an award of fees incurred in

 connection with Plaintiffs’ motion for sanctions because, at the time the briefing was submitted,

 the motion had not been granted. Resp. at 15. The motion for sanctions has since been denied.

 9/21/20 Opinion (Dkt. 92). In total, Defendants dispute 52.2 hours related to preparing the motion

 for sanctions. See Defs. Edited Billing Records.

        The Supreme Court has stated that a “fee award should not be reduced simply because the

 plaintiff failed to prevail on every contention raised in the lawsuit.” Hensley, 461 U.S. at 435.

 That is, “where the plaintiff’s claims for relief involve common facts or related legal theories, such



                                                  22
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2410 Filed 03/08/21 Page 23 of 32




 that much of counsel’s time will have been devoted generally to the litigation as a whole, the court

 should focus on the significance of the overall relief obtained by the plaintiff in relation to the

 hours reasonably expended on the litigation.” Imwalle v. Reliance Med. Prods., Inc., 515 F.3d

 531, 552 (6th Cir. 2008) (internal quotation marks omitted). Thus, “a plaintiff is not to be denied

 full attorneys’ fees merely because he lost some interim rulings en route to ultimate success.”

 Alliance to End Repression v. City of Chicago, 356 F.3d 767, 770 (7th Cir. 2004). A party is not

 foreclosed from obtaining attorney fees expended in connection with a motion on which the party

 did not prevail:

        The question is not whether a party prevailed on a particular motion or whether in
        hindsight the time expenditure was strictly necessary to obtain the relief achieved.
        Rather, the standard is whether a reasonable attorney would have believed the work
        to be reasonably expended in pursuit of success at the point in time when the work
        was performed.

 Wooldridge v. Marlene Indus. Corp., 898 F.2d 1169, 1177 (6th Cir. 1990), abrogated on other

 grounds by Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Resources,

 532 U.S. 598 (2001); see also Garcia v. Renaissance Global Logistics, LLC, No. 10–13122, 2012

 WL 1130543, at *4 (E.D. Mich. Apr. 4, 2012) (declining to reduce fee award for time spent on

 unsuccessful motion for summary judgment).

        Plaintiffs filed their motion for sanctions at the Court’s invitation after Defendants filed

 their motion seeking an extension of the production timeline. See 1/2/20 Order at 4. In the motion,

 Plaintiffs sought relief in the form of conditional monetary fines to be imposed if Defendants failed

 to meet the court-ordered deadlines for producing documents. See Mot. for Sanctions at 3-4 (Dkt.

 79); Reply to Mot. for Sanctions at 2 (Dkt. 83). In light of Defendants’ documented reluctance to

 produce the documents at issue, Plaintiffs were reasonably justified in believing this motion was

 necessary to compel Defendants’ compliance. Stated differently, the motion was filed in aid of



                                                  23
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2411 Filed 03/08/21 Page 24 of 32




 Plaintiffs’ successful mission to obtain timely production of the documents. The fact that the

 motion was denied does not mean it did not produce some benefit, and it certainly does not

 diminish the Plaintiffs’ ultimate success.10 Thus, Plaintiffs are entitled to fees incurred in

 connection with the motion for sanctions.

                d. Pre-Filing Matters (Purple)

        Next, Defendants argue that the hours reported for pre-filing activities are excessive—

 Plaintiffs claim 166.3 hours of work, accumulating fees of $68,000. Resp. at 21. The disputed

 hours reflect billing entries related, among other things, to: (i) drafting and editing the complaint,

 (ii) conferences to discuss the complaint, (iii) reviewing Defendants’ responses to the FOIA

 request, and (iv) researching FOIA issues pertaining to filing the complaint. See Defs. Edited

 Billing Records. According to Defendants, Plaintiffs’ pre-filing fees should be capped at 20 hours,

 at a rate of $250 per hour, for a total of $5,000. Resp. at 18.

        Defendants cite a number of cases limiting the number of hours that reasonably may be

 billed in connection with filing a FOIA complaint. See, e.g., Hall & Assocs. v. Envtl. Prot.

 Agency, No. 15-286, 2016 WL 10746643, at *6-7, *7 n.7 (D.D.C. Mar. 7, 2016) (holding that 43

 hours spent drafting and filing complaint was properly reduced to 24 hours); Elec. Privacy Info.

 Center v. Fed. Bureau of Investigation, 80 F. Supp. 3d 149, 158 (D.D.C. 2015) (holding that 18.4

 hours for drafting a FOIA complaint was excessive and reducing the award to compensate for 9.5

 hours); Smith v. Ashcroft, No. 1:02CV0043, 2005 WL 1309149, at *4 (W.D. Mich. May 25, 2005)

 (holding that devoting more than 70 hours and billing more than $11,000 for drafting a FOIA




 10
   Given the nature of the sanctions sought, it is not unreasonable to conclude that Plaintiffs’
 motion provided additional motivation for Defendants to meet the final production deadline.
                                                  24
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2412 Filed 03/08/21 Page 25 of 32




 complaint is “far beyond what would be reasonable for such a straightforward task”). However,

 these cases concern hours expended exclusively drafting and filing the complaint.

        The disputed billing entries in the present action, by contrast, involve not only drafting the

 complaint but also reviewing Defendants’ initial response to the FOIA request, completing pre-

 filing research, editing the complaint, and communicating with other attorneys regarding litigation

 strategy. See Defs. Edited Billing Records. Defendants do not acknowledge that the billing entries

 encompass these additional activities, nor do they explain whether the hours devoted to these

 activities were excessive. When these tasks are considered as a whole, the 166.3 hours reported

 by Plaintiffs do not appear excessive. Put in perspective, 166.3 hours is roughly equivalent to one

 attorney spending approximately one month working exclusively on this matter. Given the

 complexity of the action, the Court does not consider this amount of time to be excessive.

 Therefore, these hours are compensable and are not subject to reduction.

                e. Summary Judgment Briefing (Tan)

        Defendants contend that Plaintiffs’ fees incurred in connection with the summary judgment

 briefing concerning Defendants’ redaction of geographical information should be reduced by 50%

 to account for the efforts and concessions of both parties in achieving resolution. Resp. at 18.

 Defendants emphasize that Plaintiffs reduced their request for documents reflecting geographic

 information by 80%. Id. at 8-9.

        This is not a ground for reducing fees incurred by Plaintiffs. Although Plaintiffs ultimately

 made concessions for the sake of resolving the dispute, their efforts in preparing the summary

 judgment briefing resulted in Defendants’ agreement to produce a subset of the geographic data.

 9/7/18 Stipulated Order at 2-3. As stated above, the applicable standard is whether the work

 performed was “reasonably expended in pursuit of success.” Wooldridge, 898 F.2d at 1177.



                                                 25
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2413 Filed 03/08/21 Page 26 of 32




 Because Plaintiffs’ efforts in connection with the summary judgment briefing resulted in obtaining

 part of the relief sought in the action, these fees are compensable in their entirety.

        Additionally, Defendants argue that the time billed in connection with the summary

 judgment briefing was excessive—including 132.3 hours preparing the 25-page opening brief and

 65.5 hours preparing a 15-page reply. Id. at 21-22. Defendants maintain that 60 hours would be

 reasonable. Id. at 18, 22 (citing Gahagan v. U.S. Citizenship & Immigration Servs., No. 14-2233,

 2016 WL 1110229, at *17 (E.D. La. Mar. 22, 2016) (imposing a 25% reduction to 63.38 hours for

 FOIA summary judgment briefing); Sierra Club, 75 F. Supp. 3d at 1151 (reducing the hours

 expended on preparing a FOIA summary judgment briefing from 57.9 hours to 40 hours)).

         The nearly 200 hours Plaintiffs’ counsel devoted to the summary judgment briefing do

 not appear to be excessive. The disputed billing entries include hours devoted to (i) researching

 and drafting the briefs, (ii) preparing the declarations and exhibits, (iii) reviewing Defendants’

 briefing, (iv) preparing the reply brief, (v) conferring with co-counsel, (vi) preparing for and

 attending the motion hearing, and (vii) completing post-hearing research regarding FOIA

 exemptions. Defs. Edited Billing Records. Again, put into perspective, the 200 hours devoted to

 these tasks are roughly equivalent to one attorney spending approximately five weeks working

 exclusively on these matters. Such a time investment is not unreasonable given the significance

 of the relief at stake in these motions. Nor is it unreasonable in light of the well-researched,

 thorough, and high-quality briefing produced in connection with this issue. Moreover, as stated

 by the Supreme Court, “[t]he government cannot litigate tenaciously and then be heard to complain

 about the time necessarily spent by [an adversary] in response.” City of Riverside v. Rivera, 477

 U.S. 561, 580-81 n.11 (1986). Therefore, Plaintiffs are entitled to recover the full amount of fees

 incurred in connection with the summary judgment briefing.



                                                   26
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2414 Filed 03/08/21 Page 27 of 32




                f. Corey Wheaton’s Billing Entries

         Defendants note that Wheaton’s billing entries appear to include inflated hours and errors.

 Resp. at 22. While the parties do not dispute that Plaintiffs have voluntarily reduced the number

 of hours claimed for Wheaton by 20%, Defendants maintain that his billing inflation regularly

 exceeds 20% and contend that his hours should be halved across the board to account for these

 issues. Id. at 22-23.

         Defendants specifically dispute Wheaton’s inflation of time spent in several conferences,

 for which he recorded hours higher than other attorneys involved in the same conference. Id. at

 22 n.8; see, e.g., Defs. Edited Billing Records at PageID.2284, 2297, 2304 (billing 2.1 hours for a

 February 27, 2017 conference call that Aukerman and Damren reported as lasting 0.7 hours).

 Additionally, Defendants dispute Wheaton’s billing entries for, among other things, researching

 and drafting a motion that was never filed, researching issues that were never raised in the

 summary judgment briefing, and devoting an excessive amount of time to a three-page stipulated

 discovery plan that did not require any discovery. Resp. at 22, n.8. Specifically, on June 21, 2017,

 Wheaton billed 6.1 hours for researching and drafting a motion for a new schedule, with no

 corresponding motion appearing on the Court’s docket. See Defs. Edited Billing Records at

 PageID.2305. Between May 1, 2017 and May 25, 2017, Wheaton billed 13.3 hours for completing

 “Vaughn index research” in connection with Plaintiffs’ response to Defendants’ motion for

 summary judgment, see id., even though there were no issues regarding the production of Vaughn

 indices raised in that motion or response, see Defs. Mot. for Summ. J.; Pls. Resp. to Mot. for

 Summ. J. (Dkt. 37). And between July 18, 2017 and August 3, 2017, Wheaton billed 14.1 hours

 for drafting and editing a stipulated order, Defs. Edited Billing Records at PageID.2306, that

 required no productions from Defendants, see 8/4/17 Joint Disc. Plan.



                                                 27
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2415 Filed 03/08/21 Page 28 of 32




         Plaintiffs do not offer an explanation accounting for these billing discrepancies beyond

 asserting that they have previously accounted for these errors with a 20% reduction in Wheaton’s

 hours. Reply at 8. Defendants have demonstrated that Wheaton inflated hours and expended an

 inordinate amount of time on at least one straightforward matter. Further, Plaintiffs seek fees for

 hours that Wheaton devoted to work that appears to have been unnecessary. Counsel for prevailing

 parties seeking attorney fees must “make a good faith effort to exclude from a fee request hours

 that are excessive, redundant, or otherwise unnecessary,” given that “[h]ours that are not properly

 billed to one’s client are not properly billed to one’s adversary . . . .” Hensley, 461 U.S. at 434

 (emphasis in original). Because Plaintiffs did not exercise reasonable billing judgment with

 respect to many of Wheaton’s billing entries, the Court finds it appropriate to reduce Wheaton’s

 claimed hours by 50%.

                g. Document Review (Pink and Green)11

        Defendants argue that time spent reviewing documents produced in response to a FOIA

 request is non-compensable. Resp. at 23. Defendants cite American Immigration, which held that

 because a FOIA plaintiff would be compelled to expend time reviewing documents if they had

 been timely produced without litigation, “the cost of reviewing documents produced in response

 to a FOIA request—to see if they are responsive or for other reasons—is simply the price of

 making such a request.” 82 F. Supp. 3d at 412. Thus, the court deducted charges for time

 plaintiff’s counsel spent determining “whether the documents were relevant to [the plaintiff’s]

 request, whether Defendants’ search terms were yielding adequate results, and whether

 Defendants’ asserted exemptions were appropriate.” Id.




 11
   While disputed entries related to reviewing document productions are marked in pink, some
 additional entries are marked in green (used to designate vague entries).
                                                 28
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2416 Filed 03/08/21 Page 29 of 32




         Plaintiffs argue that time spent assessing Defendants’ compliance with their FOIA

 obligations, as distinguished from simply reviewing documents for their content, is compensable.

 Reply at 7. In ACLU Immigrants’ Right Project v. U.S. Immigration & Customs Enforcement,

 No. 16-cv-06066, 2018 WL 488997, at *3 (N.D. Cal. Jan. 19, 2018), the court recognized a split

 in authority on this issue. Some courts, such as the court that decided American Immigration, have

 held that time spent reviewing documents produced in connection with a FOIA request are not

 compensable as litigation costs. Id. Other courts, however, have held that hours spent reviewing

 documents disclosed during the course of active FOIA litigation are compensable. Id. (citing

 ACLU of N. Cal. v. Drug Enforcement Admin., No. 11–01997, 2012 WL 5951312, at *5 (N.D.

 Cal. Nov. 8, 2012); Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec., 811 F. Supp. 2d 216,

 239-240 (D.D.C. 2011)). In holding that the time plaintiffs’ counsel devoted to post-production

 document review was compensable, ACLU Immigrants harmonized these differing lines of

 opinions:

         The Court generally agrees with both lines of cases. A prevailing plaintiff is not
         entitled to recover fees for merely having its attorney review the documents.
         However, when a defendant produces documents during FOIA litigation, plaintiff’s
         counsel must review the documents to determine if the production ends the
         litigation or if there are still compliance issues that necessitate further litigation.
         Such costs are litigation costs.

 Id. at *4.

         This Court agrees that time spent reviewing produced documents for FOIA compliance

 constitutes a compensable litigation cost. As explained in ACLU of Northern California, it is

 illogical to suggest otherwise, as “[w]ithout review of the documents produced, plaintiffs would

 [be] unable to ascertain whether defendant[s] had complied fully with [a] FOIA request and thus

 unable to determine what issues needed to be litigated.” 2012 WL 5951312, at *5. The importance

 of reviewing productions to ensure compliance is particularly pronounced where, as here, agencies

                                                   29
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2417 Filed 03/08/21 Page 30 of 32




 have been sluggish in meeting their FOIA obligations. Plaintiffs, therefore, are entitled to recover

 attorney fees incurred in reviewing the produced documents to ensure Defendants’ compliance

 with their FOIA obligations.

                h. Vague Entries (Green)

        Finally, Defendants dispute a variety of billing entries on the ground of vagueness. Resp.

 at 23-24. A non-exhaustive sampling of the descriptions for these disputed entries include

 (i) “FOIA exemption research,” (ii) “litigation team call,” (iii) “drafted memo describing FOIA

 request findings,” (iv) “communications with Ms. Aukerman,” (v) “review of information from

 Ms. Aukerman,” (vi) “research category C search terms,” and (vii) “call with C.R.” See Defs.

 Edited Billing Records. Additionally, Defendants complain that some of Aukerman’s billing

 entries appear to have been supplemented after the fact to provide additional detail. Resp. at 24.

 Defendants maintain that these hours must be excluded because they were not recorded

 contemporaneously with the time being recorded. Id.

        While counsel need not “record in great detail each minute he or she spent on an item, the

 general subject matter should be identified.” Imwalle, 515 F.3d at 553 (internal quotation marks

 and citations omitted). However, even where the descriptions for each billing entry are not

 “explicitly detailed,” the Sixth Circuit has upheld attorney fee awards when “the attorney provided

 the court with computerized calendars and file information indicating the dates and times of work

 performed.” Id. (internal quotation marks and citation omitted). For example, the Sixth Circuit

 upheld a fee award where the billing descriptions were cursory (e.g., “Conference with,”

 “Research,” “Review file,” “Review documents,”), but the 52 pages of itemized billing records

 specified the date the time was billed, the individual who billed the time, the fractional hours billed,

 and the general nature of the task completed. Id. at 553-554.



                                                   30
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2418 Filed 03/08/21 Page 31 of 32




            Here, Plaintiffs have submitted 40 pages of detailed billing records indicating the attorney

 who billed the time, the case name, the dates the hours were billed, the time billed in tenth-of-an-

 hour increments, and the general nature of the tasks performed. See Pls. Billing Records. Naasko

 and the ACLU attorneys submitted declarations stating that the billing records accurately reflect

 the time spent working on this case. Naasko Decl. ¶ 28; Andrade Decl. ¶ 6; Aukerman Decl. ¶ 24;

 Caballero Decl. ¶ 6; Zhang Decl. ¶ 4. Further, the billing records document time entries beginning

 in January 28, 2015 and ending on August 6, 2020, the period of time corresponding to the

 submission of the first FOIA request through the most recent filing in the litigation. See id. When

 reviewed in the context of the litigation timeline, the billing entries support a determination that

 the hours recorded were reasonably expended in connection with the litigation.

            Defendants’ argument that Aukerman’s modification of certain billing entries renders them

 non-contemporaneous plainly lacks merit. Aukerman certifies that she recorded her billing entries

 contemporaneously. Aukerman Decl. ¶ 24. The fact that the descriptions were later supplemented

 does not invalidate them. As noted by Plaintiffs, Defendants complained in their opposition to the

 petition for interim attorney fees that certain billing descriptions contained insufficient detail,

 Resp. to Interim Fee Petition at 21-22 (Dkt. 64); now they complain that additional detail was

 supplied. And although Defendants cite Imwalle in support of their position, that case merely

 states that attorneys must keep contemporaneous records of their time—it does not stand for the

 proposition that an attorney may not supplement a contemporaneously recorded billing entry after

 the fact. See 515 F.3d at 553. Therefore, Plaintiffs may recover attorney fees for these billing

 entries.




                                                    31
Case 2:16-cv-14192-MAG-EAS ECF No. 93, PageID.2419 Filed 03/08/21 Page 32 of 32




                                       III.   CONCLUSION

        For the reasons stated above, Plaintiffs’ joint petition for attorney fees and costs is granted

 in part (Dkt. 89). The parties are directed to confer and, within 30 days of entry of this opinion,

 submit a proposed order setting forth an updated calculation of Plaintiffs’ recoverable attorney

 fees and costs, consistent with the determinations in this opinion. If they cannot agree on the form

 of the order, the parties must file a joint statement explaining the points of disagreement.

        SO ORDERED.

 Dated: March 8, 2021                                  s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge




                                                  32
